DETAILED ACTION
                                            Response to Amendment
-	The reply filed on 07/25/22, has been entered. Claims 1 and 16 are amended. Claims 1-20 are pending in the application.
-	The rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, is withdrawn in view of applicant's amendments.                             
                                         Allowable Subject Matter 
1.	Claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance: 
             Independent claim 1 of the present application teaches, for example, “An error correction circuit, comprising: an error correction code (ECC) decoder configured to perform an ECC decoding on a codeword read from a memory module to generate a first syndrome and a second syndrome; generate a decoding mode flag that designates  a type of  errors in the codeword and selectively correct one of a chip error and one or more symbol errors in the codeword using a first decoding mode when the decoding mode flag designates a first type of error in the codeword and a second decoding mode when the decoding mode flag designates a second type of error in the codeword, the chip error being associated with a data chip in the memory module”.  
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “an error correction code (ECC) decoder configured to perform an ECC decoding on a codeword read from a memory module to generate a first syndrome and a second syndrome; generate a decoding mode flag that designates  a type of  errors in the codeword and selectively correct one of a chip error and one or more symbol errors in the codeword using a first decoding mode when the decoding mode flag designates a first type of error in the codeword and a second decoding mode when the decoding mode flag designates a second type of error in the codeword, the chip error being associated with a data chip in the memory module”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 16 includes similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.		 
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112